PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/618,352
Filing Date: 9 Jun 2017
Appellant(s): Intelligent Medical Objects, Inc.



__________________
John R Linzer
Registration No. 56,972
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 June 2022 appealing the Final Office Action mailed 07 September 2021.
(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Summary of the Claimed Subject Matter
The summary of the claimed subject matter is correct.

(3) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken and is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
• The 35 U.S.C. § 101 rejection of Claims 6-9, 15-16, and 18-20.

(4) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. The Examiner provided page and paragraph citations in an effort to clearly indicate where the particular arguments are presented. In the Appeal Brief dated 07 June 2022, Appellant makes the following arguments:

Rejection Under 35 U.S.C. § 101
Step 2A Prong 1 –Abstract Idea
Appellant's arguments received on 07 June 2022 argues that the Independent Claim 15 as an Abstract Idea and Relevant Caselaw and the claims are not directed to a patent ineligible concept Under the Mayo/Alice framework, first step analysis for eligibility, because the claims are similar to Uniloc USA, Inc. v. ADP, LLC, 772 F. App'x 890, 898-99 (Fed. Cir. 2019) (nonprecedential) and adding claim 1 of patent ‘578 and Appellant further argues that the Examiner rejection is inconsistent with the Federal Circuit reasoning and the argument was based on a sperate patent. Examiner asserts that the rejection was addressing the presented argument, In Uniloc USA, Inc. v. ADP, LLC, 772 F. App’x 890 (non-precedential) (Fed. Cir. 2019), arguing “positioning of the component” and the “set of the plurality of configurable preferences” App'x at 898. Uniloc USA, Inc. v. ADP, LLC, 772 F. App’x 890 is directed to the use of file packets with segments configured to initiate centralized registration of an application from an application server, which is allowing a centralized distribution of software and adding an application manager and configuration manager for each application. Because of how the process is implemented, the Federal Circuit held claims were directed to a functional improvement of a system. In contrast, the instant claim(s) is/are directed to “customizing ontological mapping” (see Appellant argument, Appeal Brief, p. 6, 9) which is not directed to a system or technological field but directed to data mapping and customization such as tailoring data which is considered an abstract idea under 101.
Appellant further argued that claim 15 is directed to a problem as in DDR, while DDR Holdings, LLC v. Hotels.com is directed to generating a composite web page that combines certain visual elements of a "host" website with content of a third-party merchant providing DDR's patent on its webpage display technology which provides is a potential advantage of making two web pages look alike. In contrast, claim 15 recites a steps for mapping data and customization of ontology data. Therefore, claim 15 is not analogues to DDR Holdings.

Step 2A Prong 2 - Integration into a Practical Application 
Appellant argued that Claim 15 Also Properly Integrates a Practical Application because they 
The Appellant argument that the Examiner failed to recite the claim as a whole, Examiner asserts that the analysis of the claim Under the Mayo/Alice framework demonstrating which claim steps analyzed under step 2A Prong 1 and the steps analyzed under step 2A Prong 2 as additional elements such as the step “saving” and the identified additional elements that provide no integration of the abstract ideas into a practical application. In additions, the Appellant argument that the claim recites an an improvement to the functioning of a computer and/or technical field as such providing a single or multiple users to customize a software which is argued as an improvement to the technical field of ontological mapping (see Appellant argument, Appeal Brief, p. 6, 9), Examiner asserts that the claim is directed to customizing ontological mapping providing different version or revision of ontological mapping and as mentioned that tailoring data using a software is not eligible under 101, see Intellectual Ventures I LLC v. Capital One Bank.
Appellant argued that the claims are analogues to court case Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016), while BASCOM dealing with content of a network or internet that filters and block contents and no components are linked, the instant claim recites a use of ontology platform and a computer to customize ontology mapping for one or more users which is not similar to filtering and blocking network contents. 
Appellant argued that Examiner represents reversible error in that the OA argument with regards to demonstrating an improvement, the Examiner asserts that the instant claim does not provide an evidence of an improvement as discussed in the case of Bascom where filtering a content is providing a more flexibility to internet or network content while customizing an ontology mapping where a different revision is created each time the current revision is updated which is demonstrating an update of ontology mapping data but not filtering and accordingly is not similar to Bascom.
Accordingly, the claim additional elements provide no integration of the abstract ideas into a practical application because they appear to provide no meaningful limits on practicing the abstract idea because the computing elements are merely utilized as tools to perform the abstract ideas, and the claims are not directed to a patent ineligible concept because the claims, as a whole, amount to significantly more than an abstract idea. 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALAAELDIN M ELSHAER/
Examiner, Art Unit 3626

Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.